Citation Nr: 0109789	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with spondylolisthesis L5-S1 and bilateral 
nerve root compression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
April 1978, and one year, eight months of unverified prior 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2000 the RO granted a 30 percent evaluation for the 
veteran's migraine headaches.  In June 2000 the veteran 
submitted a written notice withdrawing his appeal of the 
issue of entitlement to an increased evaluation for migraine 
headaches.  Therefore, this issue is not before the Board as 
it was specifically withdrawn by the veteran.  38 C.F.R. 
§ 20.204.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The Board first notes that additional, pertinent evidence has 
been submitted which has not been initially considered by the 
RO, and the veteran has not waived RO consideration of this 
evidence.  38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).

This evidence consists of recent VA treatment notes 
pertaining to the veteran's back disorder, which is the issue 
currently on appeal.  They were received by the Board in 
January 2001.  

A supplemental statement of the case, so identified, will be 
furnished to the veteran and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (2000).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the above-
mentioned evidence.  Therefore, the RO should consider this 
evidence on remand.  38 C.F.R. § 20.1304 (2000).

The Board is also of the opinion that another VA examination 
of the veteran's low back disorder should be scheduled.  

The most recent VA examination was conducted in September 
1998, more than two years prior.  Additionally, although 
requested to do so, the examiner did not address functional 
loss due to pain "on use or due to flare-ups."

The RO has rated the veteran's service-connected low back 
disability under diagnostic codes 5295-5293, both of which 
address limitation of motion.  In VAOPGCPREC 36-97, the VA 
General Counsel held that diagnostic code 5293 involves loss 
of range of motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

The veteran has since submitted numerous medical records 
documenting treatment of his back subsequent to the date of 
the VA examination.  Therefore, the Board is of the opinion 
that a VA examination should be scheduled that addresses the 
current severity of his back disorder.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board additionally notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

On remand, the RO should whether any additional notification 
or development action is required under the VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations by an orthopedic surgeon and 
a neurologist, or other available 
appropriate specialists, to include on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of his lumbosacral 
strain with spondylolisthesis L5-S1 and 
bilateral nerve root compression.  

The claims file, a separate copy of this 
remand, the rating criteria for 
musculoskeletal and neurological 
disorders, and copies of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 should be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  


The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's lumbosacral strain with 
spondylolisthesis L5-S1 and bilateral 
nerve root compression should be 
accompanied by a complete rationale.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiners each provide explicit 
responses to the following questions:

(a)  Does the service-connected 
lumbosacral strain with spondylolisthesis 
L5-S1 and bilateral nerve root 
compression cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners should so 
indicate.


(b)  With respect to subjective 
complaints of pain, the examiners should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lumbosacral spine, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  

If the spine is painful on motion, the 
examiners should state at which point, in 
degrees if possible, the range of motion 
pain begins and ends.  The examiners 
should specifically note if such a 
determination cannot be made.  

The examiners should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiners should so state.  

The examiners should also address the 
severity of any neurological symptoms 
resulting from the lumbosacral strain 
with spondylolisthesis L5-S1 and 
bilateral nerve root compression.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.  Moreover, the governing 
regulation provides that failure to 
report without good cause for an 
examination(s) in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  See 
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  




4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 40 percent for a lumbosacral 
strain with spondylolisthesis L5-S1 and 
bilateral nerve root compression.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2000), as warranted.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


